Title: From John Quincy Adams to William Smith Shaw, 3 February 1805
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington City 3. Feby: 1805.

I have received your letter enclosing Mr: Bradford’s Sermon which I have read with much pleasure; and informing me of the cruel misfortune which has befallen Mr: Smith, for whom, and his excellent lady and family, I feel very much distress’d—If there was any one merchant in Boston on whose safety and stability I should have confided more than any other, he was the man; and to find him thus overwhelmed by the torrent of another’s failure was the more afflictive, for being so totally unexpected.
I now enclose you two orders to receive the rent when due from Mr: Dexter, and from Delisle—I hope they will both be punctual this time; as on my return home I shall be much in want of the money; and I hope to see you before or by the last of March.
I suppose you will see by the newspaper Reports of the debates in Congress, that the Georgia-Land-Claims have given rise to debates something more than animated in the House of Representatives—Though it is doubtful to me whether the newspapers themselves will give all that has occurr’d—Not a Law of any material importance has yet been enacted this Session; which has now only one month longer to live.
Mrs: Adams and the children, with the rest of the family here are well, excepting Mr: Hellen, whose Constitution is scarcely able to stand so severe a winter, as we have had for nearly two months; and which continues at the moment I write, as bitter as at any day hitherto.
I remain ever truly yours.
John Quincy Adams.